Citation Nr: 1041358	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate his claim.  This case turns on whether 
he had the requisite qualifying service in the recognized 
guerillas.  Throughout the appeal the appellant clearly 
articulated his contention that he served with a recognized 
guerilla unit, submitting numerous documents in support of his 
claim, and addressing the U.S. service department's negative 
responses.  He clearly is aware that relevant evidence in this 
case involves evidence that the unit in which he served was one 
recognized by the appropriate U.S. service department.  The Board 
notes that the appellant does not contend that he served in the 
U.S. Armed Forces proper.  

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate his claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of he and VA in 
obtaining that evidence.  The instant case involves the legal 
issue of whether his service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to his service.  He is well aware of 
the information and evidence necessary to substantiate his claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that he has not been 
prejudiced by VA's failure to notify him of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained two determinations by the service 
department, and the appellant has submitted his service 
documents.   The Board notes that the United States Court of 
Appeals for the Federal Circuit held in Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency 
and Indemnity Compensation claim, where service department 
certification of a veteran's active service is required, an 
appellant is entitled to submit and receive consideration of new 
evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held that it was a 
violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active service 
after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further 
held that "the correct interpretation of the governing statues 
and regulations requires that a claimant's new evidence be 
submitted and considered in connection with a request for 
'verification of service from the service department' pursuant to 
38 C.F.R. § 3.203(c)."  Id.

In this case, the RO submitted the appellant's documents to the 
service department, and received a second determination from that 
agency in March 2010.  VA has complied with Capellan.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served with an organized guerilla 
unit designated as 42nd (or 97th) Infantry, 1st Battalion, 
Company D from September 1943 to February 1946.  In more recent 
statements, he also alleged that he served with the Philippine 
Commonwealth Army, including under the direction of commissioned 
U.S. officers at one point, which established that he served with 
the US Armed Forces, Far East (USAFFE).

In connection with his claim he has submitted service documents 
generated by various Philippine government sources indicating 
that the appellant served with Company D of the 42nd (or 97th) 
Infantry, 1st Battalion from 1943 through 1945.  On his February 
1946 Affidavit for Philippine Army Personnel, he did not claim 
any service with the USAFFE, and explained that his guerilla unit 
was funded through civilian contributions.  A December 1994 
Certification from the General Headquarters of the Armed Forces 
of the Philippines indicates that the appellant's name was not 
found in the Approved Revised Reconstructed Guerilla Roster of 
1948; the appellant interprets this document as showing that he 
had service as a recognized guerilla.  The documents acknowledge 
the appellant was a guerilla, but none of the documents submitted 
by the appellant suggest that he served in a unit associated with 
the U.S. Armed Forces.  He has also submitted evidence that he 
owns common shares in a bank calling itself the "Philippine 
Veterans Bank," and that he received a Veteran's pension through 
the Philippine government.

In September 2009, the appropriate service department indicated 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.  In March 2010, and after 
reviewing documents submitted by the appellant in connection with 
this appeal, the service department made the same determination.

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish his service.  He is claiming service in 
the recognized Guerilla units that served the U.S. Armed Forces, 
Far East, and none of those documents are from a U.S. service 
department.  Although he contends that the referenced documents 
suffice under 38 C.F.R. § 3.203 to establish the requisite 
service, the appropriate service department in his case under 
that regulation would be a U.S. service department, and not the 
Philippine government.  In any event, the Philippine documents do 
not support his claim.  They at most note that he served in a 
guerilla unit.  The Certification specifically acknowledges that 
his name does not appear in the official roster for recognized 
guerilla units. 

To determine the nature of the appellant's service, VA contacted 
the service department, which in September 2009 and March 2010 
certified that he did not have the type of service that would 
qualify him for payment from the Filipino Veterans Equity 
Compensation Fund.

In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as he neither contends nor does the evidence suggest that he had 
the other types of service qualifying him for payment from the 
Filipino Veterans Equity Compensation Fund, the Board finds that 
the preponderance of the evidence is against the claim; 
therefore, the claim must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 




____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


